DETAILED ACTION
This office action is in response to applicant’s amendment and remarks dated 01/04/2022. Upon review of applicant’s remarks dated 01/04/2022 the examiner has decided to issue a new Non-Final rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OCHS WOLFGANG WO2005025832 (A2) (Wolfgang) in view of KURT YAVUZ DE102004063293 (Kurt).
Regarding claims 1 and 4-6, Wolfgang (Figures 1 and 2) discloses a device for the electrical connection of a control cable to a plurality of injection valves (8) (pages 3 lines 108-118), the device comprising: a housing (1, 3); a plurality of contact points (6) via each of which an electrical connection of a respective one of the plurality of injection valves is enabled; a connecting plug (4) to which the control cable is pluggable; electrical lines (2) routed, at least partly through the housing, from the connecting plug to the contact points, wherein the connecting plug includes: a connecting plug receptacle (housing 4); and an electrical line receiver that, in an installed state, is plugged into the connecting plug receptacle (4) and that receives ends of the electrical lines (5, plug pins provide connection to control line and form ends of the electrical lines); where the connecting plug receptacle (4) includes through-openings (Fig. 1 depicts an opening in plug receptacle 4, which plug pins 5 pass through).
Wolfgang does not explicitly disclose an electrical line receiver, that in an installed state, is plugged into the connecting plug receptacle to receive the ends of the electrical lines; where electrically conductive connectors that are clipped to the connecting plug receptacle and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable; wherein a control cable plug for the control cable is pluggable to the connecting plug receptacle to produce a detachable mechanical connection by which electrical connections are formed between the electrical lines and the control cable in the installed state; wherein the connecting plug receptacle includes through-openings; and the electrical line receiver has receptacle bores through each of which is guided a respective end of one or more of the electrical lines, which, in the installed state, is fixed in a respective one of the through-openings.
Kurt (Figs. 5 and 6) disclose an electrical line receiver (28, 42), that in an installed state, is plugged into a connecting plug receptacle to receive plug pins 16; where electrically conductive connectors that are clipped to the connecting plug receptacle and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable (pars [0029-0030] disclose where the connecting plug forms electrically conductive connections to a control line and is connected through press fit connection with sealing lips 38 forming a clip type connection with connecting plug receptacle); wherein a control cable plug (26, 28) for the control cable is pluggable to the connecting plug receptacle (12) to produce a detachable mechanical connection by which electrical connections are formed between the electrical lines and the control cable in the installed state (Figures 5 and 6 depict a plug 26, 28 formed with an elastomeric body which is press fit onto pins as to form a detachable connection by which electrical connections are formed between electrical lines and a control line in the installed state as discussed in pars [0029-0030]); wherein the electrical line receiver (28, 42) has receptacle bores (34) through each of which is guided a respective end of one or more of the electrical lines (par [0034]), which, in the installed state, is fixed in a respective one of the through-openings (where the line receiver is seen depicted in figure 6 as installed in a through opening of element 12).
It would have been obvious to a person of ordinary skill in the art to apply the disclosure of Kurt as to provide an electrical line receiver that in an installed state, plugs into the plug receptacle to receive plug pins 5 of Wolfgang such that the connecting device having an insertion section, which is designed to be suitable for engaging in the opening and is provided with passage openings for the contact pins to pass through, the insertion section being provided with a sealing element made of plastic material and molded onto the insertion section, which sealingly abuts on the one hand on peripheral surfaces of the contact pins and on the other hand on an inner peripheral surface of the opening as discussed by Kurt in paragraph [0010].
Regarding claim 2, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses wherein the connecting plug receptacle (4) is formed on the housing (3).
Regarding claim 3, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses further comprising electrically conductive connectors (5) that are fastened to the connecting plug receptacle (4) and that, in the installed state, enable electrical connections between the ends of the electrical lines and the control cable (Page 3 lines 111-114, connectors 5 are fastened to plug receptacle cover 3 through cast connection between grid 2, cover 3 and fuel rail 1 discussed on pages 6 in lines 208-209).
Regarding claims 7-9, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses a line guide through which at least one or more sections of the electrical lines are guided; wherein the line guide includes a plurality of arms that each guides a respective one of the electrical lines to a respective one of the contact points; wherein at least one of the arms of the line guide extends out from the housing (Cover 3 is caste to stamped grid 2 as to form a line guide, where cover 3 guides lines formed in stamped grid 2 and is formed with a plurality of arms extending out from cover portion of housing seen in figure 1 that guide the electrical lines and connections 6 into contact with fuel injectors as discussed on page 3 in lines 113-114 and seen in figure 2 as spring contact 20, where figure 2 also depicts an extension from the cover 3 to form connection with rail housing 1)
Regarding claim 10, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses wherein the housing includes: a receptacle (4) on which the connecting plug receptacle is formed; and a cover (3) that, in the installed state, is connected to the receptacle.
Regarding claim 11, Wolfgang in view of Kurt discloses the limitations of claim 1 as discussed previously, where Wolfgang further discloses fastening arms (7) that are positioned on the housing (receptacle 7 seen in figure 1 depicted as having arms positioned on housing portion 1 which connect to fuel valves 8), and that, in the installed state surround sections of a pipe-shaped basic body of a fuel distributor (8), thereby fastening the housing (1) to the fuel distributor (8, page 3 lines 114-116).

Response to Arguments
Applicant’s arguments, see amendment, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 102 (b) and claims 5-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of OCHS WOLFGANG WO2005025832 (A2) (Wolfgang) in view of KURT YAVUZ DE102004063293 (Kurt).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montgomery et al. US 20170328320 A1 figure 1 discloses a line through which at least one or more sections of electrical lines are guided.
Hay et al. US 20110073074 A1 in figure 1 also discloses a line guide with an electrical connector.
JP 08158983 A in figure 2 discloses a line guide with a cover.
JP 08042424 A in figure 5 discloses a respective electrical line connectors and receivers connections through clipped plug connection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747